-ne department of the treasury internal_revenue_service washington d c mar uniform issue list tep ra ts legend taxpayer a taxpayer b company c amount d amount e country f country g amount h amount ira x roth_ira x dear page this is in response to a letter dated date as supplemented by correspondence dated date and january february and date and a telephone call on date in which you through your authorized representative requested relief under sec_301_9100-3 of the procedure and administration reguiations regulations the following facts and representations support your ruling_request taxpayer a is married to taxpayer b taxpayer a i sec_71 years old and taxpayer b i sec_65 years old for tax_year taxpayers a and b filed a joint federal_income_tax return form taxpayer a previously maintained two traditional individual_retirement_arrangements iras ira x and ira y on date ira x and jra y were converted to a roth_ira roth_ira x the amounts converted were amount d from ira x and amount e from ira y due to the conversion amount d and amount e were taxable in addition to the conversion taxpayer a made a contribution to roth_ira x on for tax_year at the time of the conversions of ira x and ira y into roth_ira x and the annual contribution to roth_ira x taxpayer a believed that he was qualified to convert ira x and ira y into roth_ira x described in sec_408a of the internal_revenue_code code form w-2c to him federal_income_tax retum to is amount i which is an amount that is exceeded dollar_figure the conversion of ira x and taxpayers a and b timely filed their calendar_year joint date taxpayer a has not recharacterized his roth_ira x as a traditional_ira furthermore your authorized representative has asserted on your behalf that prior to the submission of this ruling_request the internal_revenue_service had not notified taxpayers a or b that taxpayer a had made an improper in date company c taxpayer a’s former employer issued a this form w-2c was issued to report additional income that directly related to taxpayer a's previous assignment in country f with company c the additional income related to country f tax_payments made by company c which are considered assignment-related imputed_income taxpayer a had repatriated to country g in date prior to the receipt of the form w-2c taxpayer a’s and b’s modified_adjusted_gross_income for tax_year was amount h which is an amount that is less than dollar_figure after the receipt of the form w-2c taxpayer a's and b's modified_adjusted_gross_income for calendar_year more than dollar_figure as a result of the form w-2c since taxpayer a's and b’s modified_adjusted_gross_income for calendar_year ira y into roth_ira x was invalid based on the above facts and representations taxpayers a and b through their authorized representative request a ruling that they be granted an extension of days measured from the date of this letter_ruling to recharacterize taxpayer a’s roth_ira x to the extent it consists of amounts d and e and earnings attributable thereto as a traditional_ira pursuant to sec_301_9100-3 of the regulations ira conversion page with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an ira other than a roth_ira during that taxable_year sec_1_408a-4 of the regulations q8 a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year q a-2 b further provides that a married individual is permitted to convert a traditional_ira to a roth_ira only if the individual and his her spouse file a joint federal_income_tax return furthermore the modified_adjusted_gross_income is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_1_408a-5 of the regulations q a-2 a provides guidance with respect to the calculation of income attributable to recharacterized amounts see also sec_1_408-4 of the regulations sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide -guidance concerning requests for relief submitted to the internal_revenue_service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of a election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with - respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 page sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if i its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case taxpayer a and taxpayer b timely filed their joint_return when they filed their aware that taxpayer a was ineligible to convert his traditional iras x and y to roth_ira x because they were unaware that assignment-related imputed_income from employment services i furthermore he provided to company c prior to date would be taxable_income in the form w-2c which informed taxpayer a that he had such taxable_income was not issued to him until january federal_income_tax return taxpayers a and b were not federal_income_tax taxpayers a and b did not become aware that taxpayer a's y to roth_ira x did not comply with the requirements of sec_408a of the code and receipt of the form w-2c at that point the interpreting regulations until their january time period prescribed by sec_408a of the code had expired therefore itis necessary to determine if taxpayers a and b are eligible for relief under sec_301_9100-3 of the regulations conversion of ira x and ira in this case taxpayers a and b filed this request for relief under sec_301 of the regulations shortly after discovering that taxpayer a was ineligible to convert his traditional modified iras x and y to roth_ira x because his conversion was tainted due to their adjusted_gross_income exceeding permissible limits furthermore the form w-2c which contained the taxable_income information that caused their modified_adjusted_gross_income to exceed said limit was not available to them at the time they filed their return federal_income_tax thus with respect to taxpayers a and b's request for relief we believe that based on the information and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and taxpayers a and b acted reasonably and in good_faith with respect to requesting an extension of time in order to recharacterize roth_ira x as a traditional_ira specifically we conclude that taxpayers a and b have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations therefore taxpayers a and b are granted an extension of time not to exceed days as measured from page ee the date of this letter_ruling to recharacterize amounts d and e held in roth_ira x plus earnings attributable thereto as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent please note that in recharacterizing taxpayer a’s roth_ira x as a traditional_ira taxpayers a and b must file an amended calendar_year therewith if they have not already done so federal_income_tax return consistent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address ali correspondence to se t ep ra t3 sincerely yours y manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
